06/24/2021



                                                                               Case Number: DA 21-0104




       IN THE SUPREME COURT OF THE STATE OF MONTANA
                        No. DA 21-0104

ERIC HATHAWAY,

             Plaintiff and Appellant,
                                            ORDER GRANTING ZOOT
       v.                                     ENTERPRISES, INC.’S
                                            UNOPPOSED MOTION FOR
ZOOT ENTERPRISES, INC.,                       EXTENSION OF TIME
             Defendant and Appellee.

      Pursuant to Appellee Zoot Enterprises, Inc., Unopposed Motion for

Extension of Time and good cause shown,

      IT IS HEREBY ORDERED that Appellee’s motion is GRANTED.

Appellee’s Answering Brief is due on or before August 6, 2021.




                                                                   Electronically signed by:
                                                                      Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                         June 24 2021